Citation Nr: 0513440	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-27 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder, 
claimed as depression.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1967 to July 1971.  He then served in the Air 
National Guard from September 1973 until January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied the veteran's claim 
of entitlement to service connection for bipolar disorder, 
claimed as depression.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
St. Petersburg RO in February 2005.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
a psychiatric disability, which has been diagnosed as bipolar 
disorder.  In essence, he contends that this disability was 
either incurred during a two-week period of active duty for 
training (ACDUTRA) in March 1980 or during a drill weekend in 
September 1989.  

Factual background

The Board believes that a brief recitation of certain 
pertinent facts will be useful.

As noted above, the veteran served in the Air National Guard 
from September 1973 to January 1992.  In the report of 
medical history for the veteran's enlistment examination in 
September 1978, and in connection with periodic examinations 
in February 1976, March 1977, March 1978 and January 1979, he 
indicated no problem with "depression or excessive worry" 
or "nervous trouble of any sort."  

On March 10, 1980, during a two-week period of active duty 
for training (ACDUTRA), he presented to George Air Force Base 
Hospital with agitated behavior with persecutory delusions, 
complaining that he was over stressed from working long 
workweeks.  He was subdued with medication and transferred to 
March Air Force Based Hospital the following day.  The 
impression from a psychiatrist at that facility was 
"adjustment reaction of adult life, of psychotic 
proportions.  Precipitating stress: physical exhaustion, over 
working 80 hours a week and being called to active duty."  
The psychiatrist recommended that the veteran be transferred 
to Newport Naval Hospital to be near his family.  

The veteran was hospitalized at Newport Naval Hospital for 
four days.  The clinical psychologist's assessment of the 
veteran at the time of his discharge was "situational 
adjustment reaction of adult life, of psychotic proportions, 
stress induced, acute, severe, recovered."  Arrangements 
were made so that the veteran did not have to complete his 
two weeks of reserve duty.  He was sent home, told to rest 
for a week, cut down to 40-hour workweeks and seek follow-up 
psychiatric care.  

In April 1980, the National Guard Bureau determined that the 
above-discussed events occurred in the line of duty.  A 
psychiatric consultation was recommended in order to 
determine recovery and prognosis.  A June 1980 psychiatric 
note indicated the veteran took no medication and "has 
apparently recovered from his acute psychotic episode."  The 
veteran's November 1980 report of medical examination was 
normal and indicated that the veteran had "an acute 
psychiatric episode- March 1980- now recovered- requires no 
medication- has been discharged from care of psychiatrist."  

The veteran was privately hospitalized at the Kent County 
Hospital in Rhode Island in January 1988, again complaining 
that he was under a great deal of pressure at work, and that 
he was too tired and depressed to work.  After a 13-day stay, 
the veteran's final diagnosis was bipolar disorder, mixed 
type, with psychotic features.  
The veteran was admitted to the Crisis Stabilization Unit at 
the Lee Mental Health Center, Inc. in 1989 for bipolar 
disorder.  

Outpatient treatment records from the Bay Pines VA mental 
health clinic dated beginning in February 2001 show the 
veteran being treated for chronic bipolar disorder.  In 
September 2001, the veteran filed a compensation claim for 
service connection for depression, which was denied by the RO 
in a June 2002 rating decision.  The veteran perfected his 
appeal of this issue with the timely submission of his 
substantive appeal (VA Form 9) in August 2003.

The veteran and his spouse provided personal testimony before 
the undersigned Veteran's Law Judge at the St. Petersburg RO 
in February 2005.  The veteran testified that he had a mental 
breakdown in 1989.

Reasons for Remand

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Active military service is defined, in part, 
as active duty and any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty.  See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2004); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

The Board is of the opinion that service connection is 
possible for psychiatric disability incurred during ACDUTRA.  
See Cosme-Garcia v. West, No. 96-1280, 16 Vet. App. 41, 1998 
WL 224874 (April 20, 1998) [remanding a Board decision that 
did not address the possibility of granting service 
connection for the appellant's psychiatric condition based on 
psychotic episodes during training].  This case is a single 
judge memorandum decision and thus has no precedential 
weight.  These types of decisions may, however, be cited "for 
any persuasiveness or reasoning [they] contain."  See Bethea 
v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Verification of reserve duty dates

The veteran's ACDUTRA status at the time of the January 1988 
and October 1989 hospitalizations for bipolar disorder is 
unclear.  The Board must determine whether the veteran was in 
a period of service at that time.  The RO should therefore 
contact the appropriate service department to obtain the 
veteran's service personnel records for verification of his 
service dates. 

VA nexus opinion

In essence, the RO denied the claim because no relationship 
has been shown between either claimed disability and the 
veteran's period of ACDUTRA in March 1980.  The RO noted that 
although the March 1980 episode was in the line of duty, it 
was "acute and severe" and the veteran eventually recovered 
from it without further psychological problems for eight 
years.  

This case presents certain medical questions as to the 
etiology of the veteran's currently diagnosed bipolar 
disorder.  It is unclear whether the March 1980 adjustment 
reaction was an initial manifestation of later diagnosed 
bipolar disorder.  See Paulson v. Brown, 7 Vet. App. 466, 
469-70 (1995) and Biggins, supra at 477 [if a claim relates 
to a period of active duty for training, the disability must 
have manifested itself during that period].  There is not 
enough medical evidence to make this determination.  It is 
beyond the authority of the Board to itself answer this 
question.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  The 
Board believes that this matter should be addressed by an 
appropriately qualified physician.  See 38 C.F.R. § 
3.159(c)(4) (2004) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

Social Security Administration (SSA) records

During his February 2005 personal hearing, the veteran 
indicated that he had been in receipt of SSA benefits for 
four years.  The claims file does not contain any SSA 
records.  As such are potentially pertinent to the veteran's 
claim they should be obtained for consideration in connection 
with the issue on appeal.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) [duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight in determining whether to award or deny VA disability 
compensation benefits].

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the service 
department in order to ascertain the 
veteran's reserve service dates.  The 
address is as follows:

		Air Reserve Personnel 
Center/DSMR
		HQ ARPC/DPSSA/B
		6760 E. Irvington Place, Suite 
4600
		Denver, CO 80280-4600

		However, if other avenues are available 
to VBA, 
those should be pursued.

2.  The RO should obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical records 
relied upon in reaching that 
determination.  All efforts in this 
regard should be documented in the claims 
file.

3.  The veteran's VA claims folder should 
then be referred to a physician with 
appropriate expertise.  The veteran's VA 
claims folder and a copy of this REMAND 
should be provided to the physician, who 
should acknowledge receipt and review 
thereof.  The reviewing physician should 
render a nexus opinion, in light of the 
veteran's entire medical history, as to 
the etiology of the veteran's diagnosed 
bipolar disorder.  Specifically, the 
examiner should opine as to when the 
veteran's currently diagnosed bipolar 
disorder initially manifested, to include 
consideration of his March 1980 
hospitalization and subsequent 
hospitalizations in January 1988 and 
October 1989.  If the reviewing physician 
deems it to be necessary, psychiatric 
examination and/or psychological testing 
of the veteran should be undertaken.  A 
copy of the opinion should be associated 
with the veteran's VA claims folder.  

4.  After accomplishing any additional 
development it deems to be necessary, VBA 
should adjudicate the veteran's claim.  
If the claim remains denied, in whole or 
in part, VBA should provide the veteran 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                 
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




